Citation Nr: 0125934	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  00-09 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma for the purpose of obtaining VA outpatient dental 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a October 1998 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part, denied service 
connection for the residuals of dental trauma.


FINDINGS OF FACT

1. Teeth numbered 1, 5, 12, 16, 18, 28, 29, and 31 were noted 
to be missing on initial dental examination during service 
that was performed in March 1979; crowns on teeth numbered 
8 and 9 were also shown at this time.  

2. The veteran sustained facial trauma in September 1982, 
which resulted in dental trauma to teeth numbered 8 and 9 
and extraction of teeth numbered 7 and 10.  


CONCLUSION OF LAW

Residuals of dental trauma involving teeth numbered 7 through 
10 were incurred during service.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.381 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
adequately developed, and that no further development is 
required by the new legislation.  In that regard, the veteran 
was advised in the statement of the case of the criteria 
necessary to establish his claim and all pertinent evidence 
has been obtained.  Accordingly, the Board finds that the VA 
has satisfied the requirements as set forth in the VCAA and 
the appellant is not prejudiced by this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty. 38 U.S.C.A. § 1110. 

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).

Review of the service records shows that the veteran was 
afforded an initial dental examination in March 1979.  That 
evaluation showed that teeth numbered 1, 5, 12, 16, 18, 28, 
29, and 31 were missing.  Crowns were shown on teeth numbered 
8 and 9.  Service dental records show that the veteran was 
treated in September 1982 for injuries sustained in a 
fistfight.  He was sent for a dental evaluation due to 
discomfort opening his mouth.  No obvious dental need was 
seen.  In October 1982, surgical treatment of the number 9-
root tip was noted.  In November 1982, teeth numbered 7 and 
10 were extracted.  The veteran was evaluated for a 
prosthesis in mid-December 1982.  

Service medical records show that the veteran was involved in 
a fight in December 1982.  At that time, it was noted that 
the left peri-orbital area was swollen and the left pupil was 
more dilated than the right.  He had a bilateral nosebleed 
and was unable to get air through his left nostril.  The left 
side of the face was swollen.  The teeth were "OK."  

Service dental records show that the veteran was evaluated 
for residuals of the injury, including complaints of 
temporomandibular joint discomfort.  At that time, it was 
noted that occlusion of the teeth was normal.  There was 
marked edema about the left orbit, but no involvement of the 
teeth themselves was reported.  

On examination for separation from service, in March 1983, 
teeth numbered 1, 14, 16, 18, 29 and 31 were noted to be 
missing.  In addition, a fixed denture bridging from teeth 
numbered 7 through 10 was noted.   

In his March 2000 substantive appeal the veteran indicated 
that his eyeteeth were capped in childhood, he stated that 
during service he was kicked in the face and his eyeteeth 
were snapped off.  The veteran testified before a member of 
the Board sitting at the RO in August 2001.  At that time, he 
related the circumstances surrounding the incurrence of the 
injuries to his face and, particularly, his teeth.  He stated 
that he was kicked in the face five or six times, which broke 
his eyeteeth.  He stated that two of his front teeth were 
removed so that a proper bridge could be inserted for 
injuries to his "eye" teeth.  

To summarize, the veteran's statements are considered to be 
competent evidence when describing the symptoms of a disease 
or disability or an injury.  However, when the determinative 
issue involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  In this regard the service records show 
that the veteran had crowns on teeth 8 and 9 at the time of 
his entry into active duty, but the teeth themselves were not 
shown to be missing.  He sustained facial injuries on two 
occasions during service.  Following the first injury, he 
needed dental treatment whereby a fixed bridge was inserted 
between teeth 7 and 10.  While he had no demonstrated damage 
after the second injury, the Board finds that the evidence is 
sufficient to show dental trauma involving teeth numbered 7 
through 10.  


ORDER

Service connection for residuals of dental trauma of teeth 
numbered 7 through 10 is granted.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

